Exhibit 10.6

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement dated July 26, 2006 (“Amendment
No. 1”), by and between Solo Cup Investment Corporation, a Delaware corporation
(the “Company”), Solo Cup Operating Corporation, a Delaware corporation
(successor by merger to Solo Cup Company, an Illinois corporation) (“Solo Cup
Company”), and Tom Pasqualini (the “Executive”).

WHEREAS, the Executive, the Company and Solo Cup Company, previously entered
into an employment agreement dated as of April 14, 2004 (the “Employment
Agreement”);

WHEREAS, pursuant to Section 8.8 of the Employment Agreement, the Employment
Agreement may be amended by written instrument executed by the Company and the
Executive; and

WHEREAS, the Company and the Executive have determined that the Employment
Agreement should be amended as provided below.

NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Executive agree that, effective as of the date first set forth above:

1. A new Section 2.21 and Section 2.22 is added to the Employment Agreement as
follows:

2.21 “Total Indebtedness” shall mean any senior bank debt, senior subordinated
notes, other outstanding debt securities and any other indebtedness or borrowed
money of the Company or Solo Cup Company, a Delaware corporation, (including
accrued and unpaid interest with respect to the preceding list of indebtedness)
minus cash and cash equivalents.

2.22 “Excluded Transaction” shall mean any gain or loss on any acquisition or
disposition, any gain or loss on the sale of assets, any gain or loss on foreign
exchange, the impact of any other non-operating expenses or income, the impact
of any other extraordinary gains or losses, or the impact of any sale leaseback
transaction, financing or refinancing.

2. Section 3.1(a) of the Employment Agreement is amended to substitute “Senior
Vice President—Integration Sweetheart of Solo Cup Company” with “Executive Vice
President—Operations & Supply Chain”.

3. Section 3.3(b) of the Employment Agreement is amended and restated to read in
its entirety as follows:



--------------------------------------------------------------------------------

(b) During the Employment Period, Executive shall also be eligible to earn an
annual bonus (“Bonus”) for each fiscal year of the Company, subject to the
Company’s annual reduction of Total Indebtedness by $50 million, equal to the
following amount: (1) if the Company achieves 100% of target EBITDA for such
fiscal year as set forth on Exhibit A hereto (“Target EBITDA”), a Bonus in the
amount equal to 65% of the annual amount of Salary in effect on the last day of
such fiscal year (“Target Bonus”); (2) if the Company achieves 90.7% of Target
EBITDA for fiscal year 2006 or 85% of the Target EBITDA for any other fiscal
year, a Bonus in an amount equal to 50% of Target Bonus; (3) if the Company
achieves 115% of Target EBITDA, a Bonus in an amount equal to 150% of Target
Bonus. If the Company achieves between 90.7% and 100% of Target EBITDA for
fiscal year 2006 or between 85% and 100% of the Target EBITDA for any other
fiscal year, or between 100% and 115% of Target EBITDA for such fiscal year,
Executive’s Bonus shall based on a linear sliding scale between the applicable
targets. If the Company achieves more than 115% of Target EBITDA in any such
fiscal year, Executive’s Bonus shall increase dollar for dollar, provided that
in no event shall the maximum Bonus payable to Executive exceed 200% of his
Target Bonus (and Company performance beyond the point at which 200% of the
Target Bonus is reached shall not result in any further increase in the Bonus).
The Bonus for each fiscal year shall be paid to Executive by the Company in cash
not later than the ninety (90) days after the end of such fiscal year. For
purposes of this Section 3.3(b), a “reduction in Total Indebtedness” shall be
measured with respect to the period beginning at the end of the December 31
immediately preceding the year for which the reduction is determined and ending
at the end of the December 31 of the year for which the reduction is determined
and shall not include any Excluded Transaction. If any Excluded Transaction
occurs, the Boards of Directors of the Company and Solo Cup Company (subject to
the terms of the Stockholders Agreement dated as of February 27, 2004 among the
Company, Vestar Capital Partners IV, L.P. et al.) shall review and adjust, as
determined to be appropriate in their reasonable judgment, the EBITDA and
reduction in Total Indebtedness targets to take into account such activity.
Further, should any extraordinary transaction or event occur during any fiscal
year, the Board reserves the right, in its reasonable good faith judgment, to
adjust the Target EBITDA for such fiscal year to take into account such
transaction or event.

4. A new Section 3.3(c) is added to the Employment Agreement as follows:

(c) If either the Target EBITDA or the Company’s reduction of Total Indebtedness
by $50 million is not met for 2006, the Board shall have the discretion (subject
to the terms of the Stockholders Agreement dated as of February 27, 2004 among
the Company, Vestar Capital Partners IV, L.P.

 

2



--------------------------------------------------------------------------------

et al.) to pay a discretionary bonus to Executive if, in the Board’s reasonable
judgment, such discretionary bonus award is appropriate.

5. Section 4.2(b)(i) of the Employment Agreement is amended to read as follows:

(b) Until the earlier to occur of (i) expiration of the 18 month period
immediately following the termination date

6. Section 7.1(a) of the Employment Agreement is amended and restated to read in
its entirety as follows:

(a) Executive will not at any time (whether during or after Executive’s
employment with the Company), except as reasonably necessary in connection with
the performance of Executive’s duties hereunder (x) retain or use for the
benefit, purposes or account of Executive or any other Person, or (y) disclose,
divulge, reveal, communicate, share, transfer or provide access to any Person
outside the Company (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information—including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals—concerning the past, current or future business, activities and
operations of the Company, its subsidiaries or affiliates and/or any third party
that has disclosed or provided any of same to the Company on a confidential
basis (“Confidential Information”) without the prior written authorization of
the President.

7. Exhibit A to the Employment Agreement is amended and restated to read in its
entirety as follows:

EBITDA TARGETS

The targets (in millions) are as follows:

 

     2004    2005    2006    2007    2008

EBITDA

   $ 205.5    $ 236.8    $ 220.4    $ 250.0    $ 275.0

For purposes of this Employment Agreement, “EBITDA” shall mean earnings before
interest, taxes, depreciation and amortization, and shall not include any
Excluded Transaction. For avoidance of doubt, integration costs will not be
added back in calculating EBITDA.

 

3



--------------------------------------------------------------------------------

8. Except as modified by the foregoing, the Employment Agreement shall continue
in full force and effect in accordance with its terms. All references to the
Employment Agreement from and after the date hereof shall be deemed to include
the Employment Agreement and this Amendment No. 1.

9. This Amendment No. 1 shall not be altered, amended or modified except by
written instrument executed by the Company and Executive.

10. This Amendment No. 1 and the Employment Agreement as amended hereby, contain
the entire understanding of the Company and Executive with respect to its
subject matter and supersede all prior agreements and understandings (including
verbal agreements) between Executive and the Company and/or its affiliates
regarding the terms and conditions of Executive’s employment with the Company
and/or its affiliates.

11. Sections 8.10, 8.11 and 8.12 of the Employment Agreement are incorporated
herein by reference mutatis mutandis.

[remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have executed this Amendment No. 1 as of the date first set forth above.

 

SOLO CUP INVESTMENT CORPORATION

By:  

/S/    ROBERT M. KORZENSKI

Title:

 

President

SOLO CUP COMPANY

By:  

/S/    ROBERT M. KORZENSKI

Title:

 

President

 

/S/    TOM PASQUALINI

 

Tom Pasqualini

 

5